Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

SPECIFICATION
In the amendment to the specification filed on April 22, 2020 in the in the heading “CROSS REFERENCE TO RELATED APPLICATION” the following changes have been made:
On line 2 after “2018,” the phrase –now US Patent No. 10,669,671,—has been added.
On line 2 after “2017,” the phrase—now abandoned,-- has been inserted.
CLAIMS
This application is in condition for allowance except for the presence of claims 21-39 directed to an invention non-elected without traverse.  Accordingly, claims 21-39 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach nor fairly suggest a construction product including microfibrillated cellulose at the amount and properties claimed and not containing wood pulp and wood particles1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188. The examiner can normally be reached MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
    

    
        1 Note that wood pulp and organic particulate are optional components; see ¶-[0011], [0018]-[0019] and [0164] that recites that the wood particle comprises spruce, Those statement/recitation provide the base for the exclusion of wood pulp and wood particles as now claimed. Note also tables I and V show examples not including such wood materials.